Case 18-11169        Doc 26     Filed 12/31/18     Entered 12/31/18 17:38:35          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 11169
         Jason C. Smith

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 04/17/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 08/22/2018.

         6) Number of months from filing to last payment: 4.

         7) Number of months case was pending: 8.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-11169             Doc 26         Filed 12/31/18      Entered 12/31/18 17:38:35             Desc           Page 2
                                                            of 4



 Receipts:

           Total paid by or on behalf of the debtor                      $1,480.00
           Less amount refunded to debtor                                $1,413.40

 NET RECEIPTS:                                                                                                  $66.60


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                           $0.00
     Court Costs                                                                     $0.00
     Trustee Expenses & Compensation                                                $66.60
     Other                                                                           $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                              $66.60

 Attorney fees paid and disclosed by debtor:                              $0.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim         Claim       Principal        Int.
 Name                                          Class   Scheduled      Asserted      Allowed        Paid           Paid
 Allied Collection Service                 Unsecured         884.00           NA           NA            0.00         0.00
 American Info Source                      Unsecured         224.00           NA           NA            0.00         0.00
 ATG Credit, LLC                           Unsecured         148.00           NA           NA            0.00         0.00
 Chase Bank                                Unsecured         900.00           NA           NA            0.00         0.00
 City Of Berwyn                            Unsecured      1,125.00            NA           NA            0.00         0.00
 City of Chicago                           Unsecured     10,919.00            NA           NA            0.00         0.00
 CMRE Financial Services                   Unsecured      1,041.00            NA           NA            0.00         0.00
 Columbia House                            Unsecured         125.00           NA           NA            0.00         0.00
 Comcast                                   Unsecured         463.00           NA           NA            0.00         0.00
 ComEd                                     Unsecured      1,241.00            NA           NA            0.00         0.00
 Crest Financial                           Unsecured      1,900.00            NA           NA            0.00         0.00
 Devry Inc.                                Unsecured      4,468.00            NA           NA            0.00         0.00
 Dish Network                              Unsecured         253.00           NA           NA            0.00         0.00
 Dupage County Circuit Court               Unsecured         285.00           NA           NA            0.00         0.00
 ECMC                                      Unsecured     23,764.00            NA           NA            0.00         0.00
 Fox River Resort                          Unsecured      2,000.00            NA           NA            0.00         0.00
 Hunter Warfield                           Unsecured      4,016.00            NA           NA            0.00         0.00
 Illinois Department Of Healthcare And Fam Priority      10,000.00            NA           NA            0.00         0.00
 Illinois Dept. of Employment Securi       Unsecured      6,280.00            NA           NA            0.00         0.00
 Illinois Tollway                          Unsecured         147.00           NA           NA            0.00         0.00
 Internal Revenue Service                  Priority          900.00      3,725.24     3,725.24           0.00         0.00
 Internal Revenue Service                  Unsecured      1,805.00       1,292.73     1,292.73           0.00         0.00
 MCSI                                      Unsecured         200.00           NA           NA            0.00         0.00
 Medical Business Bureau                   Unsecured         661.00           NA           NA            0.00         0.00
 Northeast Legal Group                     Unsecured         186.00           NA           NA            0.00         0.00
 Northwest Collectors                      Unsecured         200.00           NA           NA            0.00         0.00
 Oneclickcash.com                          Unsecured         400.00           NA           NA            0.00         0.00
 Payday Loan Store                         Unsecured         280.00           NA           NA            0.00         0.00
 PLS Financial Services                    Unsecured         400.00           NA           NA            0.00         0.00
 Speedy Cash                               Unsecured         420.00           NA           NA            0.00         0.00
 Stanisccontr                              Unsecured         609.00           NA           NA            0.00         0.00



UST Form 101-13-FR-S (9/1/2009)
Case 18-11169             Doc 26   Filed 12/31/18    Entered 12/31/18 17:38:35                  Desc         Page 3
                                                    of 4



 Scheduled Creditors:
 Creditor                                        Claim           Claim        Claim         Principal        Int.
 Name                                 Class    Scheduled        Asserted     Allowed          Paid           Paid
 Stellar Recovery, Inc.            Unsecured      1,428.00              NA             NA           0.00         0.00
 TCF Bank                          Unsecured         214.00             NA             NA           0.00         0.00
 The Laramar Group                 Unsecured         904.00             NA             NA           0.00         0.00
 T-Mobile                          Unsecured         445.00             NA             NA           0.00         0.00
 U.S. Department of Education      Unsecured     24,365.00              NA             NA           0.00         0.00
 Unique National Collection        Unsecured         144.00             NA             NA           0.00         0.00
 United Auto Credit                Unsecured      6,135.00              NA             NA           0.00         0.00
 VerizonWireless                   Unsecured      2,030.00              NA             NA           0.00         0.00
 Village of Bellwood               Unsecured         200.00             NA             NA           0.00         0.00


 Summary of Disbursements to Creditors:
                                                                 Claim           Principal                  Interest
                                                               Allowed               Paid                      Paid
 Secured Payments:
       Mortgage Ongoing                                           $0.00                 $0.00                $0.00
       Mortgage Arrearage                                         $0.00                 $0.00                $0.00
       Debt Secured by Vehicle                                    $0.00                 $0.00                $0.00
       All Other Secured                                          $0.00                 $0.00                $0.00
 TOTAL SECURED:                                                   $0.00                 $0.00                $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                                $0.00                 $0.00                $0.00
        Domestic Support Ongoing                                  $0.00                 $0.00                $0.00
        All Other Priority                                    $3,725.24                 $0.00                $0.00
 TOTAL PRIORITY:                                              $3,725.24                 $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                                  $1,292.73                 $0.00                $0.00


 Disbursements:

           Expenses of Administration                                  $66.60
           Disbursements to Creditors                                   $0.00

 TOTAL DISBURSEMENTS :                                                                                     $66.60




UST Form 101-13-FR-S (9/1/2009)
Case 18-11169        Doc 26      Filed 12/31/18     Entered 12/31/18 17:38:35            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/31/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
